—In an action for a divorce and ancil*351lary relief, the defendant appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Nassau County (Murphy, J.), dated June 13, 1996, as granted that branch of the plaintiff’s cross motion which was for an award of pendente lite attorneys’ fees, and (2) an order of the same court, dated January 29, 1997, as (a) upon reargument, adhered to so much of the prior determination as granted the plaintiff’s cross motion for an award of pendente lite attorneys’ fees, (b) granted the plaintiff’s cross motion for additional pendente lite attorneys’ fees, and (c) denied his motion to disqualify the plaintiff’s attorney.
Ordered that the appeal from the order dated June 13, 1996, is dismissed, as that order is superseded by the order dated January 29, 1997, made upon reargument; and it is further,
Ordered that the order dated January 29, 1997, is modified by (1) deleting the provision thereof which, upon reargument, adhered to so much of the prior determination as granted that branch of the plaintiff’s cross motion which was for an award of pendente lite attorneys’ fees and substituting therefor a provision denying that branch of the plaintiff’s cross motion, and vacating the provision of the order dated June 13, 1996, which granted that branch of the plaintiff’s cross motion which was for an award of pendente lite attorneys’ fees, and (2) deleting the provision thereof which granted the plaintiff’s cross motion for additional pendente lite attorneys’ fees and substituting therefor a provision denying the plaintiff’s cross motion for additional pendente lite attorney fees; as so modified, the order dated January 29, 1997, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
The parties’ antenuptial agreement, which the plaintiff did not seek to invalidate, precludes the award of pendente lite attorneys’ fees (see, Demis v Demis, 168 AD2d 840; see also, Avitzur v Avitzur, 58 NY2d 108; Christian v Christian, 42 NY2d 63, 71).
The defendant’s remaining contention is without merit. Mangano, P. J., Copertino, Krausman and Luciano, JJ., concur.